Citation Nr: 1134127	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for curvature of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November and December of 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to comply with VA's duty to notify and assist the Veteran in the development of his claims.

Initially, the Board notes that the Veteran's representative raised for the first time in its Informal Hearing Presentation dated in June 2011 that the Veteran's low back disorder may be secondary to his service-connected anxiety disorder with depression.  As this was first raised before the Board, no notice has been provided to the Veteran as to how to establish entitlement to secondary service connection.  On remand, such notice should be sent to the Veteran.

Next, the Board notes that the record indicates that the Veteran receives medical treatment at VA.  On his initial application for service connection, the Veteran indicated he had received treatment at the "VA Hospital."  In addition, two VA examiners indicated in their reports (the July 2006 General Medical examination and the September 2006 Mental Disorders examination) that the Veteran was receiving treatment at the VA Medical Center in St. Louis.  Significantly, the September 2006 examiner noted that she had reviewed the Veteran's VA treatment records and they indicate a diagnosis of "back strain."  However, the claims file does not contain any of these VA treatment records.  As the reason for the RO's denial is that the Veteran does not have a current low back or neck disorder, the Board finds that these VA treatment records are highly relevant to the Veteran's claims.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain the Veteran's VA treatment records from June 2005 to the present.

Finally, the Board finds that a VA spine examination is warranted.  The Veteran previously underwent a VA General Medical examination in July 2006 as a result of which the examiner indicated the exam was normal as to the Veteran's cervical and lumbar spines and that the Veteran's complaints were somatic.  Consequently, the RO denied service connection for any neck or back disorder on the basis that there was no current disability. However, the Board notes that the September 2006 VA Mental Disorders examiner noted that VA treatment records indicate a diagnosis of "back strain."  Furthermore, a November 2005 x-ray of the cervical spine indicated that there was loss of cervical lordotic curve seen that was thought possibly due to muscle spasm.  

The Board finds, therefore, that a VA spine examination is necessary to determine whether the Veteran has any clinically ascertainable disorders relating to his neck and low back complaints.  If any clinically ascertainable disorder is found, then a medical nexus opinion is needed as to whether it is related to the Veteran's military service.  If no diagnosis is made, a medical opinion is needed as to whether the Veteran's complaints of neck and back pain are somatic symptoms resulting from his service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice on how to establish secondary service connection that is compliant with the current notice requirements.

2.  Obtain the Veteran's medical records from the VA Medical Center in St. Louis, Missouri, for treatment for complaints relating to the Veteran's neck and low back from May 2005 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  After obtaining all relevant evidence as instructed above, schedule the Veteran for a VA spine examination to ascertain the nature of any current neck and low back disorders and to obtain medical opinions as indicated below.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

All necessary diagnostic tests and/or studies should be accomplished.  After reviewing the file and examining the Veteran, the examiner should provide a diagnosis for each clinically ascertainable disorder the Veteran currently has involving his cervical and lumbar spines.  

If the examiner finds the Veteran has any clinically ascertainable disorder of the cervical or lumbar spine, then the examiner should render an opinion as to whether it is at least as likely as not that each diagnosed spine disorder is related to any injury or disease incurred in service?  A separate opinion should be given for each spine disorder diagnosed.

If the examiner is unable to find any clinically ascertainable disorder to account for the Veteran's complaints of neck and low back pain, then the examiner should opine whether the Veteran's complaints of pain are somatic in nature and, if so, whether they are proximately due to, the result of, or were aggravated by the Veteran's service-connected anxiety disorder with depression.

The examiner should provide a complete rationale for all opinions rendered, including discussing any evidence contrary to the opinion given.

4.  Finally, after ensuring that all necessary development of the Veteran's claims has been accomplished including that the VA examination report is adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


